Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This application is a 371 of PCT/EP2019/074986 09/18/2019 and claims priority to EUROPEAN PATENT OFFICE (EPO) 19164195.0 03/20/2019 and EUROPEAN PATENT OFFICE (EPO) 18195316.7 09/18/2018.
	Claims 1-13 are pending.  
Restriction Election Maintained
2.	Applicant’s election of group I and the species, compound IIc

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
,
without traverse in the reply filed on February 28, 2022 was previously acknowledged. The examiner determined that claims 1, 3-4, 9 read on the elected species.  As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the elected species only, and claims not reading on the elected species are held withdrawn.  Accordingly, claims 2, 5-8 which do not read on the elected species are withdrawn.
Claim Rejections/Objections Withdrawn
3.	 The rejection of claim 9 under 35 U.S.C. 112 (b), for a use claim that fails to further limit the parent claim is withdrawn.
Claim Rejections/Objections Maintained/ New Grounds of Rejection
4.	The rejection of claims 1, 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is maintained.  While some of the problematic language has been removed by the amendments, claim 1 still contains the language “particularly wherein n is selected from 2, 3, 4, 6 and 8”. Applicant's arguments filed August 5, 2022 have been fully considered but they are not persuasive. 
The rejection of claims 1, 3-4, 9 under 35 U.S.C. 103 as being unpatentable over Konieczny in view of Agnelli  and Rossi is maintained. Applicant's arguments filed August 5, 2022 have been fully considered but they are not persuasive.  In response to applicant's argument that applicant “developed as inhibitors of CaOx crystallization, a significant underlying cause of in formation of kidney stones” (Remarks page 16 of 20), the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  The instant claims are compound claims and are not method claims.  There is no requirement that there be a reasonable expectation of success in producing “a compound that can inhibit calcium oxalate (CaOx) crystallization”, but only a compound.  The compounds are synthetically tractable as explained in the rejection and there is a reasonable expectation of success in making compounds that antagonize IP3R.
As discussed in the rejection the prior art compounds are antagonists of IP3R, and it was known at the time the invention was made that “Increased InsP3/Ca2+ signaling contributes to the formation of kidney stones”. (Berridge “THE INOSITOL TRISPHOSPHATE/CALCIUM SIGNALING PATHWAY IN HEALTH AND DISEASE XII. NEPHROLITHIASIS Physiol Rev 96: 1261–1296, 2016, Published August 10, 2016, table 1 Page 1268 entry for Nephroliasis).  According to Berridge:  
Nephrolithiasis arises due to an increase in kidney calcification that results in the formation of kidney stones (17). These stones, which consist mainly of calcium phosphate and calcium oxalate, can develop both in the lumen of the kidney tubules and in the surrounding tissue. In addition to obstructing the tubule lumen, these Ca2+ crystals may also damage the kidney through inflammatory reactions driven by cytokines such as TNF- (184). There are multiple causes of nephrolithiasis, which is a complex disease. Stone formation has been linked to mutations of a number of genes that function in Ca2+ signaling. A number of these genes such as CaSR (77, 339), ITPKC (177), and Orai1 (78) function in the InsP3/Ca2+ signaling pathway. The Ca2+-sensing receptor (CaSR) is strongly expressed on the basolateral membrane of the thick ascending loop of Henle (TALH) cells where it reacts to increases in extracellular Ca2+ by initiating the formation of InsP3 that then releases Ca2+ from the ER to activate Ca2+ entry through the Orai1 channel. The ITPKC gene encodes the InsP3 3-kinase that phosphorylates and inactivates the Ca2+-mobilizing activity of InsP3 (FIGURE 2). Mutations in the ITPKC gene will result in an increase in the InsP3/Ca2+ signaling pathway that will enhance the transepithelial flux of Ca2+ that contributes to the formation of kidney stones. (ibid. page 1285).

As such antagonizing the function of InsP3 via its receptor, IP3R, would be expected to reduce intracellular calcium as shown by the cartoon on page 1265 (Figure 4) and treat or reduce the occurrence of kidney stones.  The discovery that the claimed compounds might treat kidney stones is an expected result since the prior art compounds are IP3R antagonists, which is further evidence of obviousness. Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof.” In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967) (resultant decrease of dental enamel solubility accomplished by adding an acidic buffering agent to a fluoride containing dentifrice was expected based on the teaching of the prior art); Ex parte Blanc, 13 USPQ2d 1383 (Bd. Pat. App. & Inter. 1989).  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 1, the phrase “particularly wherein n is selected from 2, 3, 4, 6 and 8” makes the claim indefinite.  It is improper to speak of preferred embodiments within a claim since this is the purpose of a dependent claim.  This renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 3-4, 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Konieczny “Synthesis of inositol phosphate-based competitive antagonists of inositol 1,4,5-trisphosphate receptors.” Organic & Biomolecular Chemistry, 2016 14(8), 2504-2514 in view of Agnelli   “Dimeric Aminoglycosides as Antibiotics”  Angew. Chem. Int. Ed. 2004, 43, 1562 –1566 and Rossi “Synthetic partial agonists reveal key steps in IP3 receptor activation.” NATURE CHEMICAL BIOLOGY VOLUME 5 NUM BER 9 SEPTEMBER 2009 page 631-639. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determination of the scope and content of the prior art (MPEP 2141.01)
Konieczny teaches inositol phosphates which are the Formula I  of claim 4 where n is 2, i.e. inositol with 5 phosphates (X is OPO32-) linked by various linkers.  The compounds in Figure 1 of structure 6, 8, 10, 12 are the closest to the claimed compounds.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Konieczny developed a straightforward synthesis shown in Scheme 3 and 4 (Page 2507):
Synthesis of dimeric analogs of IP4 and IP5. For the synthesis of dimers 5–12, we envisioned the retrosynthetic analysis depicted in Scheme 2. Dimers 5–12 could be reached from the corresponding polyols 18 applying sequentially perphosphorylation and global deprotection protocols. The key to obtain all these compounds, differentially substituted on C-2, from a common intermediate (19) was to introduce orthogonal protective groups (PG and PG′) at an early stage of the synthesis. In this way, 19 could serve as the sole precursor for both series (2-O-butyrylated and 2-O-phosphorylated derivatives) by selective removal of PG. Esters and ethers 19 could, in turn, be prepared by dimerization of the corresponding monomers 20 using the appropriate linkers. Since this process involved the relatively hindered secondary alcohols 20, we were keen to explore the feasibility of this approach. Finally, starting from myo-inositol (13) selective introduction of the required protective groups was expected to lead to monomers 20. (Page 2506 column 1)..... Replacing halo-electrophiles with the more reactive ditosylates 2635 and 2736 and applying a protocol37 which involved KOH as base and a more polar solvent (DMSO) furnished the desired dimers (25a,b) in a clean way and in good yields.3 
With the key intermediate dimers in our hands, we proceeded to the next steps, which involved installation of the butyryl and phosphate groups. Pd-catalyzed hydrogenolysis of 23a,b and 25a,b led to the corresponding diols 28, which were esterified upon exposure to butyric anhydride to give 29 in very good yields (Scheme 4). 
Both 28 and 29 were then used to reach the final targets. Thus, careful treatment of these dimers (especially in the case of 29) with aqueous TFA furnished octaols and decaols 30, in nearly quantitative yields (Scheme 4). Perphosphorylation of these crude polyols was accomplished as described for 17b
(Scheme 1) to obtain the protected polyphosphates 31. The latter were debenzylated upon hydrogenolysis in the presence of sodium bicarbonate to yield the octakis and decakis phosphate salts 5–12.39 (Page 2508, column 1)

The compounds were “antagonists of IP3R1 with reasonable affinity”:

The activities of (1,2,3,4,6)IP5 (4) and the dimer 6 are directly compared in Fig. 3. Neither 4 nor 6 (100 µM) evoked Ca2+ release, but they reduced the sensitivity of the Ca2+ release evoked by (1,4,5)IP3 by 2.4 ± 0.2 and 20.9 ± 0.7-fold, respectively, without aﬀecting the maximal response or Hill coeﬃcient. Hence the dimer 6, like the monomer 4, is a competitive antagonist, but 6 has an apparent aﬃnity that is 8.8 ± 1.0-fold greater than 4 (Table S3 in ESI†). The results with 6, suggesting that a dimer of (1,3,4,5,6)IP5 retained the lack of eﬃcacy of (1,3,4,5,6)IP5 while displaying improved aﬃnity, prompted analysis of seven additional dimeric analogs of 2-O-butyryl-(1,3,4,6)IP4 and (1,2,3,4,6)IP5 (Fig. 1C). None of the dimers (5–12, 100 µM) evoked Ca2+ release, and they all significantly decreased the sensitivity to (1,4,5)IP3 without aﬀecting the maximal Ca2+ release or Hill coeﬃcient (Fig. 4 and Table 1). All of the dimers (5–12) are therefore competitive antagonists. (Page 2510 column 1)

	Agnelli working on related glycoside dimers, also tethered two units of biologically active aminoglycosides with various linkers.  By tethering neamine and nebramine through the -OH moiety of the cyclohexane group the dimers were formed (See Figure 3 on page 1564). 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

“At the same time the relative distance between the two neamine cores was systematically probed by using “unobtrusive” polyglycol tethers between 9 and 14 atoms in length, with the expectation that the activity would reach a maximum at the optimal distance between the two sites.” (Page 1563). A straightforward synthesis is given in Scheme 2 where the tosylates (17a-17h) were the preferred linking intermediates.  According to Agnelli, “The influence of the length and hydrophilicity of the linker was assessed by preparing two series of compounds: one with C2-symmetric hydrophilic polyglycol tethers and theother with hydrophobic polymethylene tethers, as shown in Figure 3. (Page 1563)....When tested against AS-wt RNA, they displayed Kd values and activities analogous to those of their polyether-linked counterparts. (Page 1564 column 1).”  That is the both the alkyl groups 19g and 19h gave similar results to the polyglycol groups. 
 Rossi who was working on compounds related to the phosphoinositol dimers of Konieczny used polyol linkers to join the two inositol groups.  Compounds 3 and 4 in Figure 1 (c) used this type of linker:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

“[H]omodimers of IP3 with longer linkers (3 and 4) also bind to IP3R with greater affinity than IP3....” (Page 633).  The physical difference between the two moieties where n is 6 or n is 180 is 1.5nm versus 8nm according to Table , yet the biological activity is nearly the same. 
Ascertainment of the difference between the prior art and the claims

	The compounds of the prior art differ from the compounds claimed by the type of linker, which was an ester type linkage in compounds 6 and 8 and an ether linkage in compounds 10 and 12, but is a polyglycol in the claimed compounds.  This could also be described as a bioisosteric replacement of a methylene group with an oxygen at least for the compound 12, where if one of the carbons in the alkyl linker were replaced with an oxygen the compound IIa in claim 4 would be produced.
Finding of prima facie obviousness
Rationale and Motivation
 (MPEP 2142-2143)

It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to change the ester or polyalkyl linker to a polyol to produce the instant invention.  Konieczny already used two types of linkers and the change would not fundamentally alter the core structure required for biological activity, the bis-phosphoinositol.  Agnelli shows the routine nature of this experimentation in the glycoside dimer field and suggests that the preparation would be straightforward with a reasonable expectation of success.  Agnelli’s tosylate intermediates would dovetail nicely into the synthesis of Konieczny which also used tosylate linkers.  Rossi is further evidence showing the routine use of these linkers in the same area as Konieczny and also shows that the length of the polyglycol chain is not critical.  If claim 9 is interpreted as a compound claim, ignoring the use claim aspect, it is appropriately rejected since the use does not limit the claim.
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID K O'DELL/            Primary Examiner, Art Unit 1625